DocuSign Envelope ID: EF3B8FA3-2C6B-4E81-B40E-4748983348FE
        Case 9:18-cv-81004-RKA Document 68-4 Entered on FLSD Docket 07/05/2019 Page 1 of 2



                                            UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF FLORIDA

              MELANIE DAVIS, on behalf of herself and               Civil Case No.: 18-cv-81004-RKA
              all others similarly situated,
                                                                    Judge: Hon. Roy K Altman
                                        Plaintiff,                  Magistrate Judge: Hon. Dave Lee Brannon
              v.

              POST UNIVERSITY, INC.,

                                        Defendant.


                       AFFIDAVIT OF MELANIE DAVIS IN SUPPORT OF PLAINTIFF’S MOTION
                                      FOR CLASS CERTIFICATION
                     1.        My name is Melanie Davis and I declare, under penalty of perjury, that the

            following is true and correct.

                     2.        I am qualified to act as class representative for the proposed class.

                     3.        The allegations made in the complaint are true and accurate to the best of my

            knowledge and recollection.

                     4.        From the outset of this case, I understood that I was to act in the best interests of

            the Class, and I have done my best to so act.

                     5.        I have not placed my personal interests ahead of absent class members.

                     6.        If appointed as a class representative by this Court, I will continue to act at all times

            with the best interests of the class in mind and will not place my personal interests ahead of absent

            class members.

                     7.        I am willing to continue to fully participate in this litigation and willing to undertake

            any obligation that I must in order to represent the class of similarly situated individuals that I now

            seek to certify.
DocuSign Envelope ID: EF3B8FA3-2C6B-4E81-B40E-4748983348FE
        Case 9:18-cv-81004-RKA Document 68-4 Entered on FLSD Docket 07/05/2019 Page 2 of 2



                     8.       Throughout this litigation, my attorneys have kept me up to date on the status of

            the proceedings, sent me documents to review, and were response to any questions or concerns I

            had. I have no concerns about the representation my attorneys have provided to me or the class.



            I declare under penalty of perjury that the foregoing is true and correct. Executed on
                  6/27/2019
            ______________________ (date).



                                                                _____________________________
                                                                Melanie Davis
